DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jones (US 2011/0281192 A1).
	Regarding Claim 1, Jones discloses a method of producing a fuel cell stack [refer to claim 29 of Jones], the method comprising:
a) providing a Membrane Electrode Assembly (MEA) having an anode, a cathode and an electrolyte located therebetween;
b) locating a n oxidant flow field plate against the cathode;
c) locating a fuel flow field plate against the anode;
d) locating a separator plate against the oxidant flow field plate; and
e) compressing the plates to produce the fuel cell stack, each of the plates each having been cut through to create a plurality of openings therein and finished, the plates being made from an electrically conductive material.
	Regarding Claim 2, Jones discloses the method, according to claim 1, in which the step of compressing the plates creates a plurality of oxidant flow channels between the oxidant flow field plate and the cathode, and a plurality of fuel flow channels between the fuel flow field late and the anode [refer to claim 30 of Jones].
	Regarding Claim 3, Jones discloses the method, according to claim 2, in which the compressed plates are self-sealed [refer to claim 31 of Jones].
	Regarding Claim 4, Jones discloses the method , according to claim 1, in which the plates are made from flexible graphite [refer to claim 32 of Jones].
	Regarding Claim 5, Jones discloses the method, according to claim 1, in which prior to the compressing step, a gasket is bonded to each of the oxidant fuel field plate and the fuel flow field plate [refer to claim 33 of Jones].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724